I concur, but not in the statement that the trial judge could do no other than he did in finding the fact that the wire was not out on the walk up to 10 o'clock of the night of the accident. Here is a case in which a pedestrian using the walk provided for him is seriously injured, seemingly without fault on his part, by tripping over a wire fence which, in any event, could have been long before removed as a potential danger or, for that matter, could for aught that appears have been turned in the field side of the fence instead of the sidewalk side — and thus never have presented a possible danger. Yet the outcome is that the property owner whose fence it was and who permitted it to be cut and remain unrestored and the city also go "scot free" and the pedestrian is saddled with all hospital costs and serious injuries. True, that is not sufficient to charge negligence, but it constituted a background for scrutinizing the conduct of the moving parties with special care to see if they were not guilty of negligence as charged. In such scrutiny we find apparently reliable witnesses who testified that they did see a portion of the turned back fence on the sidewalk at various times between the date the tree was removed and the accident. There were others who testified that they did *Page 69 
not see it on the sidewalk and still others that they saw it snug up against the undisturbed portion of the wire fence. It would appear that the most natural and reasonable conclusion was that the turned back portion of the fence was at times off and at times partly on the sidewalk, either because, being a buckling springing object, it was subject to such changes of position by the wind or other forces on its sixteen feet of length so as to protrude over the sidewalk or that the hook improvised by Kent which held it to the undisturbed portion of the fence became at times unfastened and was by considerate pedestrians refastened. One fact that seems to stand out from the evidence is that the fence did play back and forth over the sidewalk during eighteen days. In this way the evidence is reconciled along reasonable lines. The judge should do what he instructs the jury to do — reconcile the testimony of witnesses when it can be done. Moreover, the end of the turned back portion of the fence introduced in evidence is not convincing that its stiff strands were so securely fastened as Kent would have us believe.
But whilst the testimony could have been so reconciled and plaintiff permitted recovery, I agree that the trial judge was not without the bounds of permissible conclusion from the evidence when he found the turned back portion of the fence was in the position it had been placed by Kent more than eighteen days before, up to ten o'clock of the night of the accident. We cannot, as a matter of law, say that the conclusion was not supported by some evidence. I therefore concur.